DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species XV (Fig. 21) in the reply filed on 11/15/21 is acknowledged.
Claims 14, 22, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.
Specification
The disclosure is objected to because of the following informalities: the corresponding patent numbers for the parent applications on paragraph [0001] must be added.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 15-21, 23-27, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,154,837 in view of Fumex (6,511,498). 

However, U.S. Patent No. 10,154,837 does not disclose that the anchor is carried at a distal portion of the inserter as claimed. 
Fumex discloses a deformable anchor (5) (Fig. 1) and an inserter (Fig. 5) carrying the suture anchor assembly (Fig. 5), wherein said carrying includes the collapsible anchor in a folded delivery condition (Fig. 5) on a distal portion of the inserter (Fig. 5) with the suture (1) extending back from the collapsible anchor toward a proximal end of the inserter (Fig. 5 and Col. 6 Lines 45-63).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the inserter of U.S. Patent No. 10,154,837 with the capability to carry the anchor at a distal portion as claimed in view of the teachings of Fumex, in order to facilitates the placement of the anchor in the folded delivery configuration ensuring the proper position of the anchor when placed in the bone hole (Col. 6 Lines 55-66). 
Claims 13, 15-21, 23-27, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,973,507 in view of Fumex (6,511,498). 
Each of the structural limitation recited in the claims of the instant application are also recited in the claims of U.S. Patent No. 10,973,507 with a difference in the terminology used which would be obvious to one of ordinary skill in the art. 
However, U.S. Patent No. 10,973,507 does not disclose that the anchor is carried at a distal portion of the inserter as claimed. 
Fumex discloses a deformable anchor (5) (Fig. 1) and an inserter (Fig. 5) carrying the suture anchor assembly (Fig. 5), wherein said carrying includes the collapsible anchor in a folded delivery condition (Fig. 5) on a distal portion of the inserter (Fig. 5) with the suture (1) extending back from the collapsible anchor toward a proximal end of the inserter (Fig. 5 and Col. 6 Lines 45-63).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the inserter of U.S. Patent No. 10,973,507 with the capability to carry the anchor at a distal portion as claimed in view of the teachings of Fumex, in order to facilitates the placement of the anchor in the folded delivery configuration ensuring the proper position of the anchor when placed in the bone hole (Col. 6 Lines 55-66). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771